                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


IN RE AMERICAN BANKERS                                        CASE No C 4:19-cv-02237-HSG
INSURANCE COMPANY OF FLORIDA

                                                              STIPULATION AND ORDER
                                                              SELECTING ADR PROCESS




Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
    Early Neutral Evaluation (ENE) (ADR L.R. 5)

    Mediation (ADR L.R. 6)

    Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
   ■ Private ADR (specify process and provider)
   
        Private mediation.

The parties agree to hold the ADR session by:
    the presumptive deadline (90 days from the date of the order referring the case to ADR)
   ■ other requested deadline: within 120 days to allow time for discovery and dispositive motions.
   

 Date: 2/5/2020                                              /s/ Wentzelee Botha
                                                             Attorney for Plaintiff
 Date: 2/5/2020                                              /s/ Robert C. Christensen
                                                             Attorney for Defendant


 
 x IT IS SO ORDERED.
  IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 2/5/2020
                                                             U.S. DISTRICT JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
                                     CERTIFICATION OF SERVICE
 1
 2      I am employed in the County of San Diego, State of California. I am over the age of 18 years
 3   and not a party to this action. My business address is 120 Birmingham Drive, Suite 110, Cardiff-
 4   by-the-Sea, California 92007.

 5
            On the date set forth below, I served the following document described as:
 6
 7   STIPULATION AND [PROPOSED] ORDER SELECTING PRIVATE ADR PROCESS
     BY PLAINTIFF CITY OF WALNUT CREEK AND DEFENDANTS NATIONAL FIRE
 8   INSURANCE COMPANY OF HARTFORD AND COLUMBIA CASUALTY
     COMPANY
 9
10   by serving a true copy of the above-described document in the following manner:

11
          __X___ (Electronic Filing) I am familiar with the United States District Court, Northern
12
     District of California’s practice for collecting and processing electronic filings. Under that
13
     practice, documents are electronically filed with the court. The CM/ECF system will generate a
14
     Notice of Electronic Filing (NEF) to the filing party, the assigned judge, and any registered users
15
     in the case. The NEF will constitute service of the document.
16
17          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct. Executed on February 5, 2020 at Cardiff by-the-Sea, California.
18
19
20                                         By: ______________________________
                                               _______________
                                                  JULIE DAY
21
22
23
24
25
26
27
28



     STIPULATION SELECTING ADR OPTIONS
     4:19-cv-02237 HSG
